Title: To James Madison from Matthew Lyon, 26 January 1810
From: Lyon, Matthew
To: Madison, James


SirWashington Jany 26th. 1810
Had not Mr Brent came in & interupted our Conversation I should have mentioned some applications to me from Kentucky to Solicit the Appointment of Governor of Louisiana Territory Particularly one from John Rowan Esqr in behalf of Joseph H Davies Esqr. Mr Rowan calls Mr Davies an honest federalist, & presumes that you will have no Objection to Call forth tallents such as Mr Davies Possesses in the service of the Nation. Col Posey whose character you must be acquainted with, & a gentleman by the Name of John Allen of Burboun Cy desire to be named to you—supposeing that as Kentucky has had the last Territorial Governor it might be thought too much to ask for an other from there so suddenly I intended to Mention to you My old friend Judge Witherill from Vermont who is now one of the Judges of the Michigan Territory. He is a man eminently calculated for a Station so arduous & difficult as that of Governor of a Territory, a Man of the right sort of Tallents to conciliate & reconcile the People to the Goverment, his family are not Moved to Detroit & would much more Willingly go to the Western Country, his letters to me shew that he would preferr it much. Governor Edwards wishes most sincerely to be transferred to Louisiana as he cannot have the benefit in Illinois of his Property in Slaves, he has Solicited me to use my interest to get him Transferd. & as his Situation would better Suit a Northern Man I intended to have mentioned Judge Witherill to you, I do not think any man in the Nation would better do the duties to be required of him, more effectually serve the Goverment, or give Greater Satisfaction to the people. I am very respectfully your obedt Servt
M Lyon
